Case: 11-11241       Document: 00512156128         Page: 1     Date Filed: 02/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 26, 2013

                                       No. 11-11241                        Lyle W. Cayce
                                                                                Clerk

ARNOLD LEON SCHROEDER, JR.,

                                                  Plaintiff–Appellant,
v.

KERN WILDENTHAL; EDWARD A. COPLEY; HARRY S. PARKER, III;
BARBARA WIESSNER CHARLTON, Executor of the Estate of George
Charlton; IRVIN LEVY; THE DALLAS MUSEUM OF ART,

                                                  Defendants–Appellees.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:11-CV-525


Before STEWART, Chief Judge, and KING and OWEN, Circuit Judges.
PER CURIAM:*
The judgment of the district court is affirmed for the following reasons:
1.     Schroeder asserted claims for constructive fraud against each defendant
       but failed to state a cognizable claim for relief under Texas law. We agree
       with the district court that Schroeder did not plead sufficient facts to
       demonstrate the existence of any legal or equitable duty owed by the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 11-11241   Document: 00512156128     Page: 2   Date Filed: 02/26/2013



                                 No. 11-11241

      defendants that would give rise to such a claim. Nor did the district court
      abuse its discretion in denying Schroeder leave to amend his complaint.
      Schroeder had already filed an amended complaint as a matter of right,
      and we agree with the district court that further amendment would be
      futile.
2.    Schroeder also argued that the defendants are liable through theories of
      civil conspiracy and aiding and abetting, and he requested an accounting
      of property and imposition of a constructive trust. These claims rise and
      fall with his constructive fraud claim and, accordingly, were properly
      dismissed by the district court.
AFFIRMED.




                                         2